DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael D. Stewart (Reg. No. 68,288) on 09/06/2022.
The application has been amended as follows:

1. (Currently Amended) A hygiene management device, comprising: a processor configured to: cause a display screen to display a plurality of boxes each respectively corresponding to one of a plurality of predetermined procedures of a hand-washing action; recognize, based on image recognition on captured images of the hand-washing action performed by a subject, whether of the plurality of predetermined procedures of the hand-washing action have been completed by the subject; cause the display screen to display a captured image of the hand-washing action performed by the subject; cause the display screen to indicate when a corresponding one of the plurality of predetermined procedures has been recognized as having been completed by the subject; and cause the display screen to display different information to the subject depending on completion or incompletion of each of the plurality of predetermined procedures, wherein each of the plurality of boxes shows at least one of an image and a description of each of the predetermined procedures on the display screen, wherein the processor is further configured to place an error sign on any one of the plurality of boxes corresponding to an incomplete procedure.
2. (Cancelled)  
3. (Original) The hygiene management device according to claim 1, wherein the processor is further configured to notify the subject of an incomplete procedure among the predetermined procedures.  
4. (Original) The hygiene management device according to claim 1, wherein the processor is further configured to: obtain identification information for the subject; and store a date related to the predetermined procedures performed by the subject in association with the identification information.  
5. (Original) The hygiene management device according to claim 1, wherein the processor is further configured to keep a passage impassable until the subject completes all of the predetermined procedures.  
6. (Original) The hygiene management device according to claim 5, wherein the processor is further configured to make the passage passable when the processor determines that all of the predetermined procedures have been completed.  
7. (Cancelled)  
8. (Cancelled) 
9. (Original) The hygiene management device according to claim 1, wherein the processor is further configured to: measure a time period of each of the predetermined procedures performed by the subject; and determine whether each of the predetermined procedures has been completed within a predetermined time period.  
10. (Currently Amended) A hygiene management device, comprising: a display screen to display information to a subject; an imaging device to capture images of the subject performing a hand-washing action; a passage control device configured to control an opening of a gate or door of a passage; and a processor configured to: 4Application No. 17/208,820Docket No.: TAI/3186US Amendment dated August 24, 2022 Reply to Office Action of May 24, 2022 cause a display screen to display a plurality of boxes each respectively corresponding to a plurality of predetermined procedures for the hand-washing action; recognize each of the plurality of predetermined procedures of the hand- washing action being performed by subject from a captured image from the imaging device; cause the display screen to display the captured image from the imaging device when the handwashing action is being performed by the subject; determine based on a result of the recognition whether each of the predetermined procedures is complete or incomplete; after each one of the predetermined procedures is determined to be complete, cause the display screen to indicate the corresponding one of the plurality of predetermined procedures has been completed; after one of the predetermined procedures is determined to be incomplete, cause the display screen to notify the subject of an incomplete procedure among the predetermined procedure; and control the passage control device to make the passage passable for the subject after all of the predetermined procedures are determined to be completed, wherein each of the plurality of boxes shows at least one of an image and a description of each of the predetermined procedures on the display screen; and the processor is further configured to place an error sign on any one of the plurality of boxes corresponding to the incomplete procedure.  
11. (Original) The hygiene management device according to claim 10, wherein the processor is further configured to: store a date related to the predetermined procedures performed by the subject in association with identification information of the subject.  
12. (Cancelled) 
13. (Original) The hygiene management device according to claim 10, wherein the processor is further configured to determine whether each of the predetermined procedures has been completed within a predetermined time period.  
14. (Currently Amended) A hygiene management method, comprising: causing a display screen to display a plurality of boxes each respectively corresponding to one of a plurality of predetermined procedures of a hand-washing action; recognizing, based on image recognition on captured images of the hand- washing action performed by a subject, whether each of the plurality of predetermined procedures of the hand-washing action have been completed by the subject; causing the display screen to display a captured image of the hand-washing action performed by the subject; causing the display screen to indicate when a corresponding one of the plurality of predetermined procedures has been recognized as having been completed by the subject; and  causing the display screen to display different information to the subject  depending on completion or incompletion of each of the plurality of predetermined procedures,
each of the plurality of boxes shows at least one of an image and a description of each of the predetermined procedures on a display, and an error sign is placed on any one of the plurality of boxes corresponding to an incomplete procedure.  
15. (Cancelled)  
16. (Original) The hygiene management method according to claim 14, further comprising: notifying the subject of an incomplete procedure among the predetermined procedures.  
17. (Original) The hygiene management method according to claim 14, further comprising: obtaining identification information of the subject; and storing a date related to the predetermined procedures performed by the subject in association with the identification information.  
18. (Currently Amended) The hygiene management method according to claim 14, further comprising: keeping a passage impassable until the subject completes all of the predetermined procedures; and making the passage passable when all of the predetermined procedures have been completed.  
19. (Cancelled) 
20. (Original) The hygiene management method according to claim 14, further comprising: measuring a time period of each of the predetermined procedures performed by the subject; and determining whether each of the predetermined procedures has been completed within a predetermined time period.  
21. (New) The hygiene management device according to claim 1, wherein the processor causes the display screen to display a screen with a subset of the plurality of boxes if one of the predetermined procedures corresponding to the subset is not recognized as being completed.  
22. (New) The hygiene management device according to claim 10, wherein the processor causes the display screen to display a screen with a subset of the plurality of boxes if one of the predetermined procedures corresponding to the subset is determined as incomplete.

Allowable Subject Matter
Claims 1, 3-6, 9-11, 13-14, 16-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference(s) found were Chen (US 20120140054) and Pi (US 2018/0151054 A1), but they both fail to disclose placing an error sign on any one of the plurality of boxes displayed on a display screen corresponding to one of a plurality of predetermined procedures of a hand-washing action when any of the corresponding procedures is incomplete.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688